Citation Nr: 1619988	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  15-00 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for back trauma.

2.  Entitlement to service connection for a cervical strain (claimed as cervical fracture).

3.  Entitlement to service connection for linear fracture of frontal and maxillary sinuses.

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for sleep problems, to include as secondary to cervical fracture, skull fracture, and fracture of frontal and maxillary sinuses.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from June 1979 to June 1982, for which he received an honorable discharge, and from June 1982 to October 1983, for which he was discharged under other than honorable conditions.  See March 1984 Administrative Decision.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The issues of entitlement to service connection for back trauma, a cervical spine strain, and sleep problems are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran's linear fracture of frontal and maxillary sinuses was the result of willful misconduct during active service.

2.  The evidence of record shows that the Veteran's PTSD was the result of willful misconduct during active service.




CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for linear fracture of frontal and maxillary sinuses have not been met.  38 U.S.C.A. §§ 105(a), 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.1(m), (n), 3.102, 3.301, 3.303 (2015).

2.  The criteria for an award of service connection for PTSD have not been met.  38 U.S.C.A. §§ 105(a), 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.1(m), (n), 3.102, 3.301, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  VCAA requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.

The Board notes that the duty to notify does not apply in this case as the issues decided are denied as a matter of law.  38 C.F.R. § 3.159(b)(3)(ii).  In any case, the Veteran was provided notice via letters dated in February 2011, July 2012, and April 2013. 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  However, VA will refrain from providing assistance in obtaining evidence for a claim if the substantially complete application for benefits indicates that there is no reasonable possibility that any assistance VA would provide to the claimant would substantiate the claim. VA will discontinue providing assistance in obtaining evidence for a claim if the evidence obtained indicates that there is no reasonable possibility that further assistance would substantiate the claim.  Circumstances in which VA will refrain from or discontinue providing assistance in obtaining evidence include, but are not limited to:38 C.F.R. § (1) the claimant's ineligibility for the benefit sought because of lack of qualifying service, lack of veteran status, or other lack of legal eligibility; (2) claims that are inherently incredible or clearly lack merit; and (3) an application requesting a benefit to which the claimant is not entitled as a matter of law.  38 U.S.C.A. 5103A(a)(2); 38 C.F.R. § 3.159(d).

In the interest of completeness, the Board notes that service treatment records are associated with the claims file.  Post-service treatment records have also been obtained.  The Board acknowledges that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA); however, as the claims decided herein are precluded as a matter of law, remand to obtain the documents prior to adjudication is not required.  

The Veteran was provided a VA examination with a medical opinion addressing the etiology of his PTSD in February 2012.  The Veteran also appeared for a VA examination for his sinus fracture in February 2012.  Although the examination included physical examination of the Veteran, an etiological opinion was not secured.  As will be explained in detail in the analysis below, the evidence establishes that the related in-service event was a result of the Veteran's misconduct and there is no evidence of an in-service event that was not the result of misconduct.  Therefore, VA's duty assist may be discontinued.  Id.  

The Board will now proceed with appellate review without prejudice to the Veteran with respect to the decided issues.  



Legal Criteria and Analysis

Service connection may be granted if it is shown the Veteran develops a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1131, 1153; 38 C.F.R. §§ 3.303, 3.306. 

Generally, service connection requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303; Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

However, service connection can only be established when a disability or cause of death was incurred or aggravated in the line of duty, and not the result of the service member's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1131; 38 C.F.R. §§ 3.1(m), (n), 3.301(a). 

"Willful misconduct" means an act involving conscious wrongdoing or known prohibited action.  It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  Willful misconduct will not be determinative unless is the proximate cause of injury, disease, or death.  A service department finding that injury, disease or death was not due to misconduct will be binding on VA unless it is patently inconsistent with the facts and laws administered by VA.  38 C.F.R. § 3.1(n).

The simple drinking of alcoholic beverage is not of itself willful misconduct.  If, in the drinking of a beverage to enjoy its intoxicating effects, intoxication results proximately and immediately in disability or death, the disability or death will be considered the result of the person's willful misconduct.  38 C.F.R. § 3.301(c)(2).

The Veteran asserts that his PTSD and sinus fracture are due to an in-service motor vehicle accident.

A review of the Veteran's service treatment records indicates that he was involved in a single motor vehicle accident on November 15, 1980.  The ambulance report indicated that the vehicle was traveling at a high speed.  Emergency room treatment records noted alcohol consumption and lab results revealed a blood alcohol level 104.  It was noted that the Veteran was not able to recall the motor vehicle accident or the events prior to the accident.  Injuries sustained included linear fracture of the frontal and maxillary sinuses on the right.  A January 1981 clinical record-narrative summary reported that the Veteran presented to the emergency room via ambulance following the accident and was subjectively inebriated and somewhat hostile.  

The Veteran was provided a VA psychiatric examination in February 2012 for his claim of service connection for PTSD.  The examiner determined that it was at least as likely as not that the psychiatric condition was caused by the in-service motor vehicle accident as the symptoms developed after the accident.  

The Veteran was also provided a VA examination for his claim of service connection for linear fracture of frontal and maxillary sinuses at which time sinus fracture was diagnosed.  

After a review of the evidence, the Board finds that the Veteran's PTSD and linear fracture of frontal and maxillary sinuses were not incurred in the line of duty, but rather were the result of an act of willful misconduct for VA purposes.  
See 38 C.F.R. §§ 3.1(n), 3.301(a).  Specifically, the evidence demonstrate that the Veteran's disabilities were the result of his alcohol intoxication and that his driving while intoxicated produced the November 1980 motor vehicle accident that resulted in his sinus fracture and subsequent PTSD.  Thus, service connection is not warranted.

The Board has considered the Veteran's contention that his drink was spiked.  See March 2011 Report of Accidental Injury.  However, the assertion is unsupported by the available evidence.  In this regard, the medical evidence of record following the accident does not suggest the presence of any substance in the Veteran's system other than alcohol.  Thus, when consider the pertinent lay and medical evidence, the Board finds that the Veteran's statement that his drink was spiked is entitled to less weight than the objective medical testing which was produced via the scientific method.

The law provides that when drinking alcohol to the point of intoxication proximately and immediately results in disability or death, the disability or death will be considered the result of the person's willful misconduct.  38 C.F.R. § 3.301(c)(2).  As the evidence contemporaneous to the accident supports that the Veteran was intoxicated while driving a car, which resulted in an accident and injuries, the evidence, reflects that his actions and subsequent injuries were the result of his willful misconduct.  As such, the motor vehicle accident does not constitute an in-service event upon which service connection could be granted for the Veteran's current PTSD and sinus fracture. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for linear fracture of frontal and maxillary sinuses is denied.

Entitlement to service connection for PTSD is denied.


REMAND

The Veteran asserts that his back and cervical spine disabilities are related to military service.  

In correspondence received in February 2016 it was noted that the Veteran has been awarded SSA benefits, based in part, on his back and cervical spine disabilities.  In a February 2016 Brief, the Veteran's representative argued that SSA granted benefit based exclusively on his military medical records.  Because the supporting records have not been associated with the claim file, it is not clear if SSA's award was based on the Veteran's qualifying period of service.  As such, the Board finds that the records associated with the award of SSA benefits are relevant to the claims remanded herein and efforts must be made to obtain the Veteran's complete records from the SSA.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (2010) (finding that as long as a reasonable possibility exists that SSA records are relevant to the Veteran's VA claim, VA is required to assist him in obtaining them).  

Additionally, the issue of entitlement to service connection for sleep problems is inextricably intertwined with the issue of entitlement to service connection for a cervical spine disability as it is claimed secondary to it.  See Harrisv. Derwinski, 
1 Vet. App. 180, 183 (1991) (providing that issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the SSA and obtain copies of all disability determinations, including the underlying medical records upon which the determinations were made.  Copies of all records received must be associated with the Veteran's claims file.  All efforts to procure these records must be documented in the claims file.

2.  Readjudicate the claims on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case (SSOC) before returning the case to the Board if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. SORISIO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


